REJOINDER
Claims 16, 19, 23-25, 33-34 and 36-37 directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 26-32, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 02/04/2019 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER'S AMENDMENT
An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Stephen Bellum on 09/23/2021.

The application has been amended as follows: 
1. Claim 16, first line, immediately after “dispersion” there has been inserted ----formulated for intravesical administration-----
2. Claim 26, second line, immediately before “comprising” there has been deleted the phrase [in a patient]
3. Claim 26, second line, immediately after “hydrating” there has been inserted the letter ----a-----
4. Claim 30, second line, immediately after “formulation” there has been inserted ---for intravesical administration,---
5. Claim 30, tenth line, immediately after “cryoprotectant” there has been inserted ----;
wherein the first and second lipids are DMPC and DMPG, and the weight/weight (w/w) ratios of paclitaxel : DMPC : DMPG are (1) : (1-2) : (0.2-0.7)------
6. Claim 38 has been cancelled without prejudice thereunto.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The Applicants have shown (Declarations of Drs. Thirucote and Oefelein, filed 08/30/2021) that the claimed proliposomal powder, at the claimed weight ratio of paclitaxel, DMPC and DMPG, allows for an increased drug loading at a lower volume of formulation, an increased mucoadhesion to the bladder wall, deeper penetration to the .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CELESTE A RONEY whose telephone number is (571)272-5192.  The examiner can normally be reached on Monday-Friday; 8 AM-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on 571-272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information 






/CELESTE A RONEY/Primary Examiner, Art Unit 1612